Citation Nr: 1203637	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-23 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which granted service connection and assigned a 50 percent evaluation for PTSD. The Veteran has filed an appeal as to the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

While his increased rating claim was pending, the Veteran also filed a formal claim for a TDIU, which the RO adjudicated and denied pursuant to a July 2008 rating decision. After the filing of a timely Notice of Disagreement (NOD) with this decision, the RO issued the Veteran an April 2011 Statement of the Case on the TDIU claim. Thus far, the Veteran has not replied with a timely VA Form 9 (or equivalent Substantive Appeal) to perfect his appeal to the Board. Thus, this matter is not before the Board. 


FINDING OF FACT

Since the November 1, 2006 effective date of service connection, the Veteran's PTSD has involved no worse than occupational and social impairment with reduced reliability and productivity.   


CONCLUSION OF LAW

The criteria are not met for an initial evaluation higher than 50 percent for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2011).

In regard to the claim on appeal for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."                        See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for PTSD has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, and arranging for him to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1            (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Veteran has declined the opportunity for a Board hearing. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist              the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 


Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.           § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The record reflects that the Veteran initially underwent a VA Compensation and Pension examination to evaluate for PTSD in April 2007, during which he reported that he was frequently depressed and anxious, and had sleep difficulties.                He described having no social relationships. He reported regular substance abuse of  marijuana. There was no history of assaultiveness or suicide attempts. He stated that he had lost several jobs directly due to PTSD symptoms and requiring hospitalization for PTSD. Social and recreational functioning were largely nonexistent by his report. Upon mental status examination, he denied delusions and hallucinations. He complained of some homicidal thoughts, with no specific person in mind or plan. There was adequate ability to maintain minimal personal hygiene and basic activities of daily living. The Veteran was fully oriented. He complained of short-term memory deficits. Speech was clear and coherent, but rapid and pressured. He complained of usually two panic attacks a week, with no obvious precipitating event. Both depressed mood and chronic anxiety were present. The Veteran was unable to stay seated during the interview and had significant difficulty staying on task. He was taking medication for his sleep disturbance, and stated that with medication he got about 4-5 hours of sleep per night. It was commented that major depressive disorder appeared present. There were no obsessive-compulsive symptoms. Antisocial personality traits were very prominent during the interview. 

The VA examiner noted in his assessment of PTSD symptoms that the Veteran met the criteria for PTSD, and attributed to nightmares, depression anxiety, panic attacks and fears to combat exposure in Iraq. PTSD symptoms appeared to significantly interfere with work due to the Veteran's extreme difficulty in being around other people. The diagnosis given was PTSD, and major depressive disorder. A Global Assessment of Functioning (GAF) score was assigned of 45 currently, and 52 over the previous year. The examiner clarified that the Veteran was experiencing PTSD and a secondary mood disorder related to his military service. Insufficient data was present upon which to diagnose a personality disorder. It was further observed that the Veteran reported significant changes for the worse in psychosocial functioning. While self-care was adequate, all other areas showed degradation directly due to the effects of PTSD. Meanwhile, the Veteran's depression and marijuana use both appeared to be secondary to the PTSD. The Veteran was deemed competent to manage any benefits to which he would be entitled. According to the examiner, the PTSD signs and symptoms resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking and mood. 

Records of VA outpatient treatment reflect in April 2008 a neuropsychology consult, during which the Veteran described having difficulties with general forgetfulness and misplacing items. He described word-finding difficulties and easy distractibility. A complete neuropsychological evaluation was conducted, which showed a pattern of results consistent with psychological dysfunction rather than neurological dysfunction. There was no head injury profile, but noted symptoms of depression, anxiety and PTSD. It was considered that psychological functioning was contributing to and worsening cognitive abilities at that time, with other contributing factors of poor sleep, pain, and alcohol/drug abuse. The diagnostic impression was of PTSD, anxiety and depression, with a GAF assigned of 55.

The next comprehensive evaluation of the Veteran's psychiatric state is from the report of a December 2010 VA follow-up examination, which indicated the Veteran had some ongoing social relationships with family members. He had been looking for work since laid off from his last job. He did various chores around the home, and occasionally went to American Legion events. He reported he could handle routine activities of daily living. He smoked marijuana daily to stay relaxed. There was no history of suicide attempts or assaultiveness. On mental status exam, the Veteran's appearance was clean and casually dressed. Psychomotor activity was unremarkable, as was speech. Attitude towards the examiner was cooperative. Mood was intermittently irritable, and anxious around unfamiliar people. He was not interested in broadening his range of activities at this time. Attention was intact. The Veteran was well-oriented. Thought process and content were unremarkable. There were no delusions or hallucinations. Judgment and insight were present. There was often interrupted sleep. There was no inappropriate behavior, obsessive behavior, panic attacks, or homicidal or suicidal thoughts. Impulse control was good. There was ability to maintain minimum hygiene. Memory was fine. 

There were present as characteristic PTSD symptoms recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions, and intense psychological distress. Also present were efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places or people that were reminders, and feelings of detachment or estrangement from others. There was difficulty falling or staying asleep, and irritability or outburst of anger. The Veteran stated that he had lost interest in broadening his range of social and recreational activities since the stress exposure, and had periods of irritability and anxiety around unfamiliar people. The Veteran was lacking the initiative to look for work at that time. He wanted self-employment in his own small business, but had not found the time or energy to pursue this option yet. The diagnosis was PTSD, and the GAF assigned was of 60. According to the examiner, PTSD was causing moderate impairment in all areas. Improvement was possible if the Veteran could put his plans to become an independent businessman into motion. 

Based upon consideration of the circumstances of this case in light of the applicable rating criteria, the Board finds that the continuance of a 50 percent disability evaluation for service-connected PTSD is warranted. Essentially, the record demonstrates a level of impairment most consistent with the existing 50 percent evaluation, reflective of occupational and social impairment with reduced reliability and productivity. The Board readily recognizes that the Veteran had manifested and continues to manifest demonstrable symptoms of his service-connected psychiatric disability, as indicated by reported depression, anxiety, sleep problems, and difficulty in adapting to new situations or meeting other individuals. What is ultimately of greatest importance in deciding this claim, however, is what does not manifest, namely symptoms indicating or otherwise approximating the criteria for the next higher available 70 percent disability evaluation. In this regard, the Veteran has consistently presented with normal speech patterns, normal thought content (aside from one early mention of unspecified, undirected homicidal ideation), lack of violent history or temperament, and clear and articulate disposition, not to mention no apparent limitation in the ability to carry out activities of daily living or routine self-care. 

Furthermore, the Board in review of the VA Compensation and Pension examinations on file, along with the remaining evidence of record, observes there is a distinct absence of the symptoms which per the general rating formula are constituent of a 70 percent evaluation, namely, the lack of: suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411. As to the last criterion in particular, the Board recognizes there are some limitations on formulating social relationships particularly with meeting new people, however,   the record is also abundantly clear that the Veteran retains the ability to have meaningful relationships with several family members and individuals with whom he is already familiar. Moreover, while there is a diagnosed depressive disorder, the Veteran's condition would appear far from the severity that there is near-continuous panic or depression which inhibits his ability even to function on an independent basis. Consequently, the overall severity of symptoms shown does not equate to the next higher available evaluation of 70 percent.

The assigned GAF scores, which have ranged from 45 to 60, on the whole do not contradict the above assessment. Under the DSM-IVR, A GAF score in the 41 to 50 range is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). The Board is aware the initial April 2007 VA examiner assigned a GAF of 45. That said, the actual symptomatology shown on the examination is far more consistent with a greater level of social and occupational functioning than the score reported. See 38 C.F.R.  § 4.126(a) (when evaluating a mental disorder, the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination). Moreover, the substantially higher GAF score of 60 offered by the December 2010 better reflects a definitive longitudinal assessment of the Veteran's condition over time, including after having analyzed what would appear to be a relatively benign VA outpatient treatment record. Thus, the Board assigns greater probative weight to the subsequent VA examiner's assigned GAF score. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's psychiatric disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. The applicable rating criteria found at Diagnostic Code 9411 contain a series of enumerated symptoms for a 70 percent rating. However,            the Board has evaluated the Veteran's psychiatric condition more generally in terms of whether there are signs of qualifying occupational and social impairment not directly listed in the rating criteria. There is no readily obvious more comprehensive way to evaluate psychiatric symptomatology, nor for that matter has the Veteran identified impairment clearly outside what the rating schedule would consider. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. In this regard, however, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. While            the Veteran's psychiatric disorder limits his employability, the most recent VA examiner found limited impact of PTSD upon occupational functioning, particularly if the Veteran could find the resolve to carry out plans to formulate a small business. The Veteran retains substantial capacity for social functioning and this conceivably would contribute to occupational capacity as well. Moreover, the Veteran's service-connected PTSD also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in                38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for PTSD. This determination takes into full account the potential availability of any         "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial evaluation higher than 50 percent for PTSD is denied.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


